Name: Commission Implementing Regulation (EU) NoÃ 607/2012 of 6Ã July 2012 on the detailed rules concerning the due diligence system and the frequency and nature of the checks on monitoring organisations as provided for in Regulation (EU) NoÃ 995/2010 of the European Parliament and of the Council laying down the obligations of operators who place timber and timber products on the market Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: marketing;  wood industry;  information technology and data processing;  trade policy;  distributive trades
 Date Published: nan

 7.7.2012 EN Official Journal of the European Union L 177/16 COMMISSION IMPLEMENTING REGULATION (EU) No 607/2012 of 6 July 2012 on the detailed rules concerning the due diligence system and the frequency and nature of the checks on monitoring organisations as provided for in Regulation (EU) No 995/2010 of the European Parliament and of the Council laying down the obligations of operators who place timber and timber products on the market (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 995/2010 of the European Parliament and of the Council of 20 October 2010 laying down the obligations of operators who place timber and timber products on the market (1), and in particular Articles 6(2) and 8(8) thereof, Whereas: (1) Regulation (EU) No 995/2010 obliges operators to use a framework of procedures and measures (hereinafter referred to as a due diligence system) in order to minimise the risk of placing illegally harvested timber or products derived from illegally harvested timber on the internal market. (2) It is necessary to clarify cases in which information on the full scientific name of tree species, the sub-national region where the timber was harvested and the concession of harvest needs to be provided. (3) It is necessary to specify the frequency and nature of checks that the competent authorities need to carry out on monitoring organisations. (4) Protection of individuals with regard to the processing of their personal data within the scope of this Regulation, in particular as regards the processing of personal data obtained in the context of checks is subject to the requirements laid down in Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (2) and to Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3). (5) The measures provided for in this Regulation are in accordance with the opinion of the Forest Law Enforcement Governance and Trade Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down detailed rules concerning the due diligence system and the frequency and the nature of the checks on monitoring organisations. Article 2 Application of the due diligence system 1. Operators shall apply the due diligence system to each specific type of timber or timber product supplied by a particular supplier within a period not exceeding 12 months, provided that the tree species, the country or countries of harvest or, where applicable, the sub-national region(s) and concession(s) of harvest remain unchanged. 2. The first paragraph is without prejudice to operators obligation to maintain measures and procedures providing access to the information referred to in Article 6(1)(a) of Regulation (EU) No 995/2010 concerning each consignment of timber and timber products placed on the market by the operator. Article 3 Information concerning the operators supply 1. The information on operators supply of timber or timber products referred to in Article (6)(1)(a) of Regulation (EU) No 995/2010 shall be provided in accordance with paragraphs 2, 3 and 4. 2. The full scientific name of the tree species referred to in the first indent of Article 6(1)(a) of Regulation (EU) No 995/2010 shall be provided where ambiguity in the use of the common name exists. 3. Information on the sub-national region referred to in the second indent of Article 6(1)(a) of Regulation (EU) No 995/2010 shall be provided where the risk of illegal harvesting between sub-national regions varies. 4. Information on the concession of harvest referred to in the second indent of Article 6(1)(a) of Regulation (EU) No 995/2010 shall be provided where the risk of illegal harvesting between concessions of harvest in a country or sub-national region varies. For the purposes of the first subparagraph, any arrangement conferring the right to harvest timber in a defined area shall be considered a concession of harvest. Article 4 Risk assessment and mitigation Certification or other third-party verified schemes referred to in the first indent of the second paragraph of Article 6(1)(b) and in Article 6(1)(c) of Regulation (EU) No 995/2010 may be taken into account in the risk assessment and risk mitigation procedures where they meet the following criteria: (a) they have established and made available for third-party use a publicly available system of requirements, which system shall at the least include all relevant requirements of the applicable legislation; (b) they specify that appropriate checks, including field-visits, are made by a third party at regular intervals no longer than 12 months to verify that the applicable legislation is complied with; (c) they include means, verified by a third party, to trace timber harvested in accordance with applicable legislation, and timber products derived from such timber, at any point in the supply chain before such timber or timber products are placed on the market; (d) they include controls, verified by a third party, to ensure that timber or timber products of unknown origin, or timber or timber products which have not been harvested in accordance with applicable legislation, do not enter the supply chain. Article 5 Record keeping by operators 1. Information concerning the operators supply as provided for in Article 6(1)(a) of Regulation (EU) No 995/2010 and application of risk mitigation procedures shall be documented through adequate records, which shall be stored for five years and made available for checks by the competent authority. 2. In applying their due diligence system operators shall be able to demonstrate how the information gathered was checked against the risk criteria provided for in Article 6(1)(b) of Regulation (EU) No 995/2010, how a decision on risk mitigation measures was taken and how the operator determined the degree of risk. Article 6 Frequency and nature of checks on monitoring organisations 1. The competent authorities shall ensure that the checks at regular intervals referred to in Article 8(4) of Regulation (EU) No 995/2010 are carried out at least once every two years. 2. Checks referred to in Article 8(4) of Regulation (EU) No 995/2010 shall be carried out in particular in any of the following cases: (a) where a competent authority has, while carrying out checks on operators, detected shortcomings in the effectiveness or implementation by operators of the due diligence system established by a monitoring organisation; (b) where the Commission has informed the competent authorities that a monitoring organisation has undergone subsequent changes as provided for in Article 9(2) of Commission Delegated Regulation (EU) No 363/2012 of 23 February 2012 on the procedural rules for the recognition and withdrawal of recognition of monitoring organisations as provided for in Regulation (EU) No 995/2010 of the European Parliament and of the Council laying down the obligations of operators who place timber and timber products on the market (4). 3. Checks shall be carried out without prior warning, except where prior notification of the monitoring organisation is necessary in order to ensure the effectiveness of the checks. 4. The competent authorities shall carry out checks in accordance with documented procedures. 5. Competent authorities shall carry out checks to ensure compliance with Regulation (EU) No 995/2010 that shall include, in particular and as appropriate, the following activities: (a) spot checks, including field audits; (b) examination of documentation and records of monitoring organisations; (c) interviews with the management and staff of the monitoring organisation; (d) interviews with operators and traders or any other relevant person; (e) examination of documentation and records of operators; (f) examination of samples of the supply of operators using the due diligence system of the monitoring organisation concerned. Article 7 Reports of the checks on monitoring organisations 1. The competent authorities shall draw up reports on individual checks that they have carried out, which shall include a description of the process and techniques applied and their findings and conclusions. 2. The competent authorities shall provide a monitoring organisation that has been subject to a check with the findings and conclusions of the draft report. The monitoring organisation may provide comments to the competent authorities within the time limit specified by the competent authorities. 3. The competent authorities shall draw up reports referred to in Article 8(4) of Regulation (EU) No 995/2010 on the basis of the reports on individual checks. Article 8 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 295, 12.11.2010, p. 23. (2) OJ L 281, 23.11.1995, p. 31. (3) OJ L 8, 12.1.2001, p. 1. (4) OJ L 115, 27.4.2012, p. 12.